Citation Nr: 0202375	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
lichen planus, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from September 1986 
to February 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2000, and a statement of 
the case was issued that same month.  A substantive appeal 
was received in December 2000.  The case was remanded by the 
Board in September 2001.  In November 2001, the veteran 
testified at a personal hearing before a member of the Board 
sitting at the RO.  


FINDING OF FACT

The veteran's service-connected lichen planus is manifested 
by constant itching with extensive lesions and extensive 
exfoliation involving the feet and toenails, lower 
extremities, back, chest, groin, upper extremities, hands and 
neck with some facial involvement; the overall manifestations 
of the veteran's skin disability can be described as 
exceptionally repugnant. 


CONCLUSION OF LAW

The criteria for entitlement to a 50 percent rating (but no 
higher) for service-connected lichen planus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.188, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA outpatient treatment reports 
and reports of VA examinations conducted in April 1998, 
August 1999, and September 2000.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In this regard, 
he has testified that all of his treatment is with VA.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased disability rating.  The 
discussions in the rating decision and statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's skin disability is currently rated as 30 
percent disabling under the provisions of Diagnostic Code 
7806.  Such a rating is for application where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The next higher rating of 50 percent is for 
application where there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

Review of the evidence of record leaves no doubt that the 
veteran suffers from significant skin disability manifested 
by constant itching, extensive exfoliation and some 
exudation.  The most recent VA examination in September 2000 
documented involvement of the chest, facial area, neck and 
upper extremity with multiple blotched, hyperpigmented 
lesions.  The lower extremities are also involved and the 
veteran suffers from severe fungal nail infections with 
thickening of all nail beds with darkening.  The examiner 
described the nail infection as disfiguring.  Multiple scales 
were also noted on the soles of his feet.  VA examinations in 
April 1998 and August 1999 also documented involvement of the 
feet and groin area.  Further, multiple excoriated areas of 
skin were noted where the veteran has scratched himself.  

For the most part, however, the demonstrated symptoms appear 
to be contemplated within the rating criteria for the current 
30 percent rating.  In this regard, a 30 percent rating under 
Diagnostic Code 7806 expressly covers constant exudation or 
itching, extensive lesions, or marked disfigurement.  As 
noted above, there is clear evidence of constant itching and 
extensive lesions.  The more difficult question is whether 
the criteria for the next higher rating of 50 percent have 
been met. 

The veteran has testified that his skin peels as the 
infections come and go and medical examiners have confirmed 
clinical evidence of extensive exfoliation.  However, Code 
7806 appears to require more than just extensive exfoliation.  
Specifically, that Code is written to require extensive 
exfoliation "and systemic or nervous manifestations, or 
exceptionally repugnant."  The record is devoid of any 
competent evidence of systemic or nervous involvement.  While 
the veteran testified at the November 2001 Board hearing that 
his ankle becomes worse with flare-ups of the skin disorder, 
there is clear medical evidence or record that the veteran 
suffers from a separate disorder of the ankle and there is no 
competent evidence suggesting any effect of the skin disorder 
on the ankle.  

With regard to the question of whether or not the skin 
disability is exceptionally repugnant, the Board concedes 
that such a determination is subjective in nature to some 
extent.  The undersigned Board member had the opportunity to 
observe the veteran in person at the November 2001 hearing 
and did not find the outward appearance of the veteran's 
exposed skin areas to be exceptionally repugnant.  However, 
the major areas of involvement were covered by the veteran's 
clothing.  The Board must acknowledge that the various VA 
examiners have consistently reported involvement of an 
extensive portion of the veteran's body surface.  The 
descriptions of disfiguring nail involvement, excoriation 
from scratching the areas which itch and the veteran's 
testimony regarding the peeling off of portions of infected 
skin must also be given some credence in determining whether 
the skin disability reaches the level of "exceptionally 
repugnant."  Moreover, it must also be recognized that skin 
disorders are by their nature subject to flare-ups of the 
condition and it follows that the skin disability is more 
repugnant at some times versus others.  The record does not 
provide a basis for concluding that the examinations were 
conducted during a flare-up as opposed to a time when the 
disorder was not as severe.  While not determinative in 
itself, the Board also notes from the record that the veteran 
indicated to one examiner that he used to work in a bakery 
but customers were worried that his rash was contagious.  
This shows that, at least to some extent, members of the 
public are uncomfortable viewing the veteran's skin rash.  

After considering the totality of the evidence and the nature 
of the disability involved in this case, the Board believes 
that the evidence shows a disability picture which more 
nearly approximates the criteria for the next higher rating 
of 50 percent.  The clear evidence of extensive exfoliation 
is to be afforded considerable weight.  While the evidence is 
not as clear as to whether the disability is exceptionally 
repugnant, the language used by the examiners to describe the 
skin involvement and the somewhat subjective nature of the 
question itself leads  the Board to find that there is at 
least a reasonable doubt as to whether the disability rises 
to that degree of severity.  In view of the provisions of 38 
C.F.R. § 4.7 together with the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the Board finds that entitlement to a 
50 percent rating is warranted in this case.  

A 50 percent rating is the highest available under Diagnostic 
Code 7806, and no other diagnostic criteria are appropriate 
in this case.  The Board has also considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a 50 percent rating for service-connected 
lichen planus is warranted.  To this extent, the appeal is 
granted subject to applicable laws and regulations governing 
awards of VA benefits.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

